 



EXHIBIT 10.11

AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT
AND
AMENDMENT NO. 3 TO PERFORMANCE UNDERTAKING

          THIS AMENDMENT (this “Amendment”) is entered into as of November 9,
2004, among Ceridian Corporation, a Delaware corporation (“Ceridian” or
“Performance Guarantor”), Comdata Funding Corporation, a Delaware corporation
(“Seller”), Comdata Network, Inc., a Maryland corporation (the “Servicer”) (the
Servicer together with Seller, the “Seller Parties” and each a “Seller Party”),
each Financial Institution party hereto (the “Financial Institutions”), Jupiter
Securitization Corporation (“Jupiter” and, together with the Financial
Institutions, the “Purchasers”), and Bank One, NA (Main Office Chicago), as
agent for the Purchasers (the “Agent”).

RECITALS

     Each of the parties hereto other than Ceridian entered into that certain
Receivables Purchase Agreement, dated as of June 24, 2002, as amended by
Amendment No. 1 thereto, dated as of June 20, 2003, Amendment No. 2, dated as of
June 17, 2004, Amendment No. 3, dated as of August 4, 2004, and Amendment No. 4,
dated as of September 30, 2004 (such agreement, as so amended, the “Purchase
Agreement”).

     Performance Guarantor entered into that certain Performance Undertaking
dated as of June 24, 2002, in favor of Seller, as amended by Amendment No. 1
thereto, dated as of August 4, 2004, and Amendment No. 2, dated as of
September 30, 2004 (such undertaking, as so amended, the “Performance
Undertaking”).

     Ceridian has advised the Agent that because of the review of certain
capitalization and expensing procedures as disclosed in Ceridian’s press
releases dated July 19, 2004, August 5, 2004, September 30, 2004 and October 18,
2004, it has determined that it will not be able to file with the Securities and
Exchange Commission (“SEC”) its quarterly report on Form 10-Q with respect to
the fiscal quarter ending June 30, 2004 within the time period contemplated by
Amendment No. 4 to Receivables Purchase Agreement and Amendment No. 2 to
Performance Undertaking dated as of September 30, 2004, and that it will not be
able to timely file with the SEC its quarterly report on Form 10-Q with respect
to the fiscal quarter ending September 30, 2004, and Ceridian and the Seller
Parties have requested that the Agent and the Purchasers agree to certain
amendments of the Purchase Agreement and the Performance Undertaking to
accommodate such determination.

     Ceridian has further advised the Agent that the above-described accounting
review will require Ceridian to restate past financial statements and related
reports, and Ceridian has requested that the Agent and the Purchasers

 



--------------------------------------------------------------------------------



 



agree to certain amendments of the Purchase Agreement and the Performance
Undertaking to accommodate any such restatement.

     Subject to the terms and conditions hereof, each of the parties hereto now
desires to amend the Purchase Agreement and the Performance Undertaking as
particularly described herein.

AGREEMENT

          NOW, THEREFORE, in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

          Section 1. Definitions Used Herein. Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings set forth for
such terms in the Purchase Agreement or the Performance Undertaking, as
applicable.

          Section 2. Amendments. Subject to the terms and conditions hereinafter
set forth:

          (a) The definition of “Material Adverse Effect” appearing in Exhibit I
to the Purchase Agreement is hereby amended to add the following new sentence at
the end thereof:

     It is understood and agreed that none of the following, individually or in
the aggregate, will constitute a Material Adverse Effect: (a) any delay in
filing Ceridian’s quarterly report on Form 10-Q filed with the SEC for the
fiscal quarters of Ceridian ending June 30, 2004 and September 30, 2004, which
does not extend to a date later than December 31, 2004; (b) the determination by
Ceridian that a restatement is required of financial reports or other
information previously required to be delivered under this Agreement with
respect to any periods ending before June 30, 2004, as disclosed in Ceridian’s
press release dated October 18, 2004, as a result of the review of certain
capitalization and expensing procedures at its Human Resources Solutions
business, as disclosed in Ceridian’s press releases dated July 19, 2004,
August 5, 2004, September 30, 2004, and October 18, 2004 (the “Review”); (c) any
such actual restatement which is furnished to the Agent on or before
December 31, 2004, to the extent such restatement is not asserted in writing by
the Agent on or before January 15, 2005 to be a material restatement of such
previously delivered financial reports or other information; and (d) any effect
of the Review on the financial statements furnished to the Agent with respect to
either of the fiscal quarters ending June 30, 2004 or September 30, 2004 which
are furnished to the Agent on or before December 31, 2004, to the extent such
effect is not asserted in writing by the Agent on or before January 15, 2005 to
be a material restatement of such previously delivered financial reports or
other information.

2



--------------------------------------------------------------------------------



 



          (b) The definition of “Material Adverse Effect” appearing in Section 1
of the Performance Undertaking is hereby amended to add the following new
sentence at the end thereof:

     It is understood and agreed that none of the following, individually or in
the aggregate, will constitute a Material Adverse Effect: (a) any delay in
filing Performance Guarantor’s quarterly report on Form 10-Q filed with the SEC
for the fiscal quarters of Performance Guarantor ending June 30, 2004 and
September 30, 2004, which does not extend to a date later than December 31,
2004; (b) the determination by Performance Guarantor that a restatement is
required of financial reports or other information previously required to be
delivered under this Undertaking with respect to any periods ending before
June 30, 2004, as disclosed in Performance Guarantor’s press release dated
October 18, 2004, as a result of the review of certain capitalization and
expensing procedures at its Human Resources Solutions business, as disclosed in
Performance Guarantor’s press releases dated July 19, 2004, August 5, 2004,
September 30, 2004 and October 18, 2004 (the “Review”); (c) any such actual
restatement which is furnished to the Agent on or before December 31, 2004, to
the extent such restatement is not asserted in writing by the Recipient (or the
Agent, as its assignee) on or before January 15, 2005 to be a material
restatement of such previously delivered financial reports or other information;
and (d) any effect of the Review on the financial statements furnished to the
Recipient and the Agent with respect to either of the fiscal quarters ending
June 30, 2004 or September 30, 2004 which are furnished to the Recipient and the
Agent on or before December 31, 2004, to the extent such effect is not asserted
in writing by the Recipient (or the Agent, as its assignee) on or before
January 15, 2005 to be a material restatement of such previously delivered
financial reports or other information.

          (c) Sections 5.1(f) and 9.1(b) of the Purchase Agreement are hereby
amended by inserting the following proviso before the period at the end thereof:

     ; provided however, that no representation or warranty made which is based
on or related to any previously furnished reports or information required to be
restated as a result of the Review will be deemed to have been incorrect in any
material respect when made or deemed made, for all purposes under this
Agreement, (x) notwithstanding that Ceridian’s determination, as disclosed in
Ceridian’s press release dated October 18, 2004, that it is required as a result
of the Review to restate its books and records, financial reports or related
information furnished under this Agreement with regard to any period ending
before June 30, 2004; or (y) when any such actual restatement is furnished to
the Agent, to the extent such restatement is not asserted in writing by the
Agent to be a material restatement of such previously delivered financial
reports or other information.

          (d) Section 6(e) of the Performance Undertaking is hereby amended by
inserting the following proviso before the period at the end thereof:

3



--------------------------------------------------------------------------------



 



     ; provided however, that no representation or warranty made which is based
on or related to any previously furnished reports or information required to be
restated as a result of the Review will be deemed to have been incorrect in any
material respect when made or deemed made, for all purposes under this
Agreement, (x) notwithstanding that the Performance Guarantor determination, as
disclosed in its press release dated October 18, 2004, that it is required as a
result of the Review to restate its books and records, financial reports or
related information furnished under this Undertaking with regard to any period
ending before June 30, 2004; or (y) when any such actual restatement is
furnished to the Recipient (or to the Agent, as its assignee), to the extent
such restatement is not asserted in writing by the Recipient (or to the Agent,
as its assignee) to be a material restatement of such previously delivered
financial reports or other information.

          (e) Section 7.1(a) of the Purchase Agreement is hereby amended by
(i) changing the period at the end of the final subsection thereof to a
semi-colon, and (ii) inserting the following provisos after such final
subsection (it being understood that these provisos are intended to modify all
subsections in Section 7.1(a)):

     provided, however, that with respect to the fiscal quarters of Ceridian
ending June 30, 2004 or September 30, 2004, the Seller Parties will not be
required to deliver the reports or other information described above in this
Section 7.1(a) until December 31, 2004; provided further, that it will not be a
violation of this Section 7.1(a) (x) because, as disclosed in Ceridian’s press
release dated October 18, 2004, Ceridian has determined that a restatement of
financial reports of Ceridian or other information previously required to be
delivered under this Section 7.1(a) with respect to any period ending before
June 30, 2004, is required as a result of the Review or (y) when such actual
restatement is furnished to the Agent, to the extent such restatement is not
asserted in writing by the Agent to be a material restatement of such previously
delivered financial reports or other information.

          (f) Section 7 of the Performance Undertaking is hereby amended by
(i) changing the period at the end of the final subsection thereof to a
semi-colon, and (ii) inserting the following provisos after such final
subsection (it being understood that these provisos are intended to modify all
subsections of Section 7):

     provided, however, that with respect to the fiscal quarters of Performance
Guarantor ending June 30, 2004 and September 30, 2004, Performance Guarantor
will not be required to deliver the reports or other information described above
in this Section 7 until December 31, 2004; provided further, that it will not be
a violation of this Section 7 (x) because, as disclosed in Performance
Guarantor’s press release dated October 18, 2004, that a restatement of
financial reports of Performance Guarantor or other information previously
required to be delivered under this Section 7 with respect to any period ending
before June 30, 2004, is required as a result of the Review or (y) when such
actual restatement is furnished to the Recipient (or the Agent, as its assignee)
to the extent such restatement is not

4



--------------------------------------------------------------------------------



 



asserted in writing by the Recipient (or the Agent, as its assignee) to be a
material restatement of such previously delivered financial reports or other
information.

          (g) Sections 7(a) and 7(b) of the Performance Undertaking are hereby
amended by inserting the following proviso before the period at the end thereof:

     ; provided however, that this requirement will not be measured with respect
to either fiscal quarter ending June 30, 2004 or September 30, 2004 until the
financial reports required under Section 7(c) with respect to such period sare
furnished in accordance with the provisos at the end of this Section 7.

          Section 3. Condition to Effectiveness of this Amendment. This
Amendment shall become effective as of November 9, 2004 when each of the
following conditions precedent has been satisfied:

          (a) Amendment. The Agent shall have received, on or before the date
hereof, executed counterparts of this Amendment, duly executed by each of the
parties hereto.

          (b) Representations and Warranties. As of the date hereof, after
giving effect to this Amendment:



   (i)   each of the representations and warranties of the Seller Parties
contained in the Purchase Agreement or any other Transaction Document to which
any Seller Party is a party, shall be true and correct as though made on and as
of the date hereof, except for such representations that speak only as of an
earlier date, in which case they were true and correct as of such date (and by
its execution hereof, each of the Seller Parties shall be deemed to have
represented and warranted such); and      (ii)   each of the representations and
warranties of the Performance Guarantor contained in the Performance Undertaking
shall be true and correct as though made on and as of the date hereof, except
for such representations that speak only as of an earlier date, in which case
they were true and correct as of such date (and by its execution hereof, the
Performance Guarantor shall be deemed to have represented and warranted such).

          (c) No Amortization Event. As of the date hereof, after giving effect
to this Amendment, no Amortization Event or Potential Amortization Event shall
have occurred and be continuing (and by its execution hereof, each of the Seller
Parties shall be deemed to have represented and warranted such).

          Section 4. Miscellaneous.

          (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the
Performance Undertaking, the Purchase Agreement or of any other instrument or
agreement referred to therein or (ii) prejudice any right or remedy which any
Purchaser or the Agent may

5



--------------------------------------------------------------------------------



 



now have or may have in the future under or in connection with the Performance
Undertaking or Purchase Agreement as amended hereby or any other instrument or
agreement referred to therein. Each reference in the Purchase Agreement to “this
Agreement,” “herein,” “hereof” and words of like import and each reference in
the other Transaction Documents to the Purchase Agreement or to the “Receivables
Purchase Agreement” or to the “Performance Undertaking” shall mean the Purchase
Agreement or Performance Undertaking, as the case may be, each as amended
hereby. Each reference in the Performance Undertaking to “this Undertaking,”
“herein,” “hereof” and words of like import and each reference in the other
Transaction Documents to the Performance Undertaking or to the “Purchase
Agreement” or “Receivables Purchase Agreement” shall mean the Performance
Undertaking or Purchase Agreement, as applicable, each as amended hereby. This
Amendment shall be construed in connection with and as part of the Performance
Undertaking and Purchase Agreement and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Performance Undertaking or
Purchase Agreement and each other instrument or agreement referred to therein,
except as herein amended, are hereby ratified and confirmed and shall remain in
full force and effect.

          (b) Transaction Documents. This Amendment is a Transaction Document
executed pursuant to the Purchase Agreement and the Performance Undertaking and
shall be construed, administered and applied in accordance with the terms and
provisions thereof.

          (c) Costs, Fees and Expenses. Seller agrees to reimburse the Agent and
each Purchaser on demand for all costs, fees and expenses (including, without
limitation, the reasonable fees and expenses of counsels to the Agent and each
Purchaser) incurred in connection with the preparation, execution and delivery
of this Amendment.

          (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

          (e) Severability. Any provision contained in this Amendment that is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

          (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

          (g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY OR PERFORMANCE GUARANTOR PURSUANT TO THIS AMENDMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

(Signature Pages Follow)

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their respective duly authorized officers or
signatories as of the date first written above.

COMDATA FUNDING CORPORATION, as Seller

         
By:
  /s/ David B. Kuhnau    

 

--------------------------------------------------------------------------------

    Name: David B. Kuhnau     Title:   Vice President    

COMDATA NETWORK, INC., as Servicer

         
By:
  /s/ Lisa E. Peerman    

 

--------------------------------------------------------------------------------

    Name: Lisa E. Peerman     Title:   Vice President & Deputy Chief Counsel    

CERIDIAN CORPORATION, as Performance Guarantor

         
By:
  /s/ David B. Kuhnau    

 

--------------------------------------------------------------------------------

    Name: David B. Kuhnau     Title:   Vice President and Treasurer    

7



--------------------------------------------------------------------------------



 



JUPITER SECURITIZATION CORPORATION

         
By:
  /s/ Ronald J. Atkins    

 

--------------------------------------------------------------------------------

    Name: Ronald J. Atkins     Title:   Authorized Signer    

BANK ONE, NA (MAIN OFFICE CHICAGO),
as a Financial Institution and as Agent

         
By:
  /s/ Ronald J. Atkins    

 

--------------------------------------------------------------------------------

    Name: Ronald J. Atkins     Title:   Director    

8